DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 was considered by the examiner.

Examiner’s note
Applicant discloses a plurality of insulating layers (116 120, 124, 126, 132). Based upon Applicant’s disclosure all of these layers can be the same material. Further, based upon Applicant’s disclosure there is nothing critical or unexpected in choosing one material over the other. Examiner notes this because this case appears to be a case where the material may be argued. However, the material of these layers does not appear to be significant to the potential patentability of the application. Further, it appears that the materials listed for the above insulating layers are all equivalent and suitable for the same intended purpose. MPEP 2144.06 and 2144.07. This statement is based upon the art of record. However, if further evidence is required Examiner will provide said evidence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 2015/0129934 A1) (“Xie”).
Regarding claim 21, Xie teaches in figures 2A-2H:
a substrate (102); 
a fin structure (Fins) formed over the substrate (102) and having a channel region (106); 
an isolation structure (112), from which the channel region protrudes (figure 2H view X-X, where 106 protrudes from 112); 
a gate structure (150; ¶ 0042) formed over the channel region (106); and 
a spacer (130) formed on a sidewall of the gate structure (150), 
wherein: a bottom of the gate structure (bottom of 150) is disposed below a bottom of the spacer (bottom of 130), 
the gate structure (150) comprises a gate dielectric layer and a gate electrode layer (¶ 0042, where 150 comprises both these elements), 
a piece of a dielectric material (120) is disposed between the spacer (130) and the isolation structure (112), and 

Regarding claim 25, Xie teaches in figures 2A-2H:
wherein no part of the gate structure (150) laterally penetrates into a portion of the fin structure under the spacer (no part of 150 so penetrates).
Regarding claim 27, Xie teaches in figures 2A-2H:
wherein the bottom of the gate structure (bottom of 150) is located above a bottom of the fin structure (see view X-X where bottom of 150 is above Fins)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
Regarding claim 22, Xie does not explicity state:
wherein a difference between the bottom of the spacer and the bottom of the gate structure is in a range from 30 Å to 800 Å,
Or, what the thickness of the piece of dielectric material is.

Xie teaches:
That the piece of dielectric material is a sacrificial gate insulating layer, ¶ 0037, or a sacrificial gate dielectric. 
Xie teaches:
That gate dielectrics can have a thickness of approximately 2nm, or 20 Å.
Therefore, it is obvious that the piece of dielectric material will have approximately this same thickness. This thickness, while not overlapping with the claimed range, constitutes a prima facie case of obviousness. This is because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05(I). 

Regarding claim 26, Xie teaches in figures 2A-2H:
wherein the spacer (130) includes multiple layers of insulating materials (as there is no difference between the materials of the multiple layers all of the multiple layers could be the same material such that in the final product one would not be able to determine the difference. Here the final product is a spacer made out of SiN. Therefore, in multiple layers are being interpreted to mean that the spacer is made out of multiple layers of SiN material. This means that the claim is directed to a product-by-process. As such only the final product matters. Thus, the prior art teaches this claim because it teaches the final product..

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie, in view of Glass (US 2015/0069473 A1) (“Glass”).
Regarding claim 23, Xie teaches in figures 2A-2H:
a source/drain epitaxial layer (106 in the Z-Z view); 

Xie does not teach:
a liner layer formed on the source/drain epitaxial layer, 
the isolation structure and a side wall of the spacer; and an interlayer dielectric layer formed on the liner layer.

Glass teaches at least in figures 3D-3E’:
a liner layer (320/330 not contacting 304)) formed on the source/drain epitaxial layer (310’),  the isolation structure (310) and a side wall of the spacer (330 contacting 304); and 
an interlayer dielectric layer (332) formed on the liner layer (320).
It would have been obvious to one of ordinary skill in the art to add the liner layer and the interlayer dielectric layer to the device of Rakshit because Rakshit does not teach how the source and drain are to be insulated from other devices. Additionally, Glass teaches that using these insulating layers protects the source/drain regions of transistors during processing of other elements on semiconductor die. ¶ 0009. This leads to the benefit of not increasing the resistance of the source/drain regions. ¶¶ 0008-09.
Regarding claim 24, the combination of Xie and Glass teach:
wherein the piece of the dielectric material (Xie 120) is in contact with the liner layer (Glass 320/330 not contacting 304).
Claims 28-30, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie, in view of Bu et al. (US 2014/0061792 A1) (“Bu”).
Regarding claim 28,
The difference between claim 21 and 28 is the following limitations…
a part of the gate dielectric layer is located under the spacer, and 
a piece of a dielectric material is disposed between the spacer and the isolation structure and is in contact with the part of the gate dielectric layer.

However, Xie is not clear with the interface between the spacer 130 and the gate structure 150. This is because Xie does not teach the exact structure of the gate and the gate dielectric in the gate structure. ¶ 0042. 
Therefore, one of ordinary skill in the art would search for another reference to determine this relationship between in the spacers and the gate in the trench region of the gate. This search would lead to Bu.

Bu teaches at least in figure 3:
a part of the gate dielectric layer (Bu 302) is located under the spacer (Bu top part of 216), and 
a piece of a dielectric material (Bu bottom part of 216, e.g. Xie 122) is disposed between the spacer (top part of 216, Xie 103) and the isolation structure (Bu 206) and is in contact with the part of the gate dielectric layer (Bu 306).


Regarding claim 29, Bu teaches at least in figure 3:
wherein a part of the gate electrode layer (304) is located under the spacer (top part of 216).
Regarding claim 30,
Bu teaches the claim distance as element “d” in figure 3, but does not teach what that distance is.

Xie teaches:
That the piece of dielectric material is a sacrificial gate insulating layer, ¶ 0037, or a sacrificial gate dielectric. 
Xie teaches:
That gate dielectrics can have a thickness of approximately 2nm, or 20 Å.

Thus, at a minimum the combination of Xie and Bu teach:
That the distance d of Bu must be greater than 2nm, or 20 Å. 
Based upon these facts, and based upon the skill of one of ordinary skill in the art is obvious that the combination of Xie and Bu would discover the optimum or workable ranges of the distance d. Since the claimed distance 300 Å to 1500 Å, or 30 to 150 nm, is very close to the minimum distance of Xie it would constitute a prima facie case of obviousness. This is because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to 
	Regarding claim 33, 
wherein a lateral distance (detailed below) between a lateral end of the gate dielectric layer (a bottom surface of the gate dielectric layer; Bu bottom of 302, e.g. 308) under the spacer (top part of 216) and an interface between the spacer (top part of 600) and the gate dielectric layer (302) is in a range from 5 Å to 100 Å (this a result effective variable based upon how thick one wants the piece of dielectric material to be. As is evident from the rejections above the thickness of the piece of dielectric material is an arbitrary value because there is no functional difference between the piece of dielectric material and the spacer. Thus, the limitation of claim 33 is obvious for similar reasons stated in claim 30).
Regarding claim 34, Bu teaches at least in figure 3:
the gate electrode layer (detailed below) includes a work function metal layer (304) and a body metal layer (305), and 
a part of the work function metal layer (304) is located under the spacer (top part of 216).
Regarding claim 35, Bu teaches at least in figure 3:
wherein not part of the body metal layer is located under the spacer (in the same manner that it appears Applicant has redefined the gate structure, Examiner is going to redefine the gate structure such that the part of 305 below the top part of 216 is no longer considered part of the body metal layer.)
Regarding claim 36, Xie teaches in figures 2A-2H:
wherein the spacer (130) includes multiple layers of insulating materials (as there is no difference between the materials of the multiple layers all of the multiple layers could be the same material such that in the final product one would not be able to determine the difference. ..



Claims 31-32 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie, in view of Bu, in view of Glass.
Regarding claim 31, Xie teaches in figures 2A-2H:
a source/drain epitaxial layer (106 in the Z-Z view); 

Xie does not teach:
a liner layer formed on the source/drain epitaxial layer, 
the isolation structure and a side wall of the spacer; and an interlayer dielectric layer formed on the liner layer.

Glass teaches at least in figures 3D-3E’:
a liner layer (320/330 not contacting 304)) formed on the source/drain epitaxial layer (310’),  the isolation structure (310) and a side wall of the spacer (330 contacting 304); and 
an interlayer dielectric layer (332) formed on the liner layer (320).
It would have been obvious to one of ordinary skill in the art to add the liner layer and the interlayer dielectric layer to the device of Rakshit because Rakshit does not teach how the source and drain are to be insulated from other devices. Additionally, Glass teaches that using these insulating layers protects the source/drain regions of transistors during processing of other elements on semiconductor die. ¶ 0009. This leads to the benefit of not increasing the resistance of the source/drain regions. ¶¶ 0008-09.
Regarding claim 32, the combination of Xie and Glass teach:
wherein the piece of the dielectric material (Xie 120) is in contact with the liner layer (Glass 320/330 not contacting 304).
Regarding claim 37.
Claim 31 is the combination of claims 21, 23, 28, and 31. Therefore, claim 31 is rejected for the same reasons as claim 21, 23, 28, and 31 above. 
Regarding claim 38, 
Claim 38 contains the same limitations as claim 29. Therefore, claim 38 is rejected for the same reasons as claim 29.
Regarding claim 39, 
Claim 39 contains the same limitations as claim 30. Therefore, claim 39 is rejected for the same reasons as claim 30.
Regarding claim 40, 
Claim 40 contains the same limitations as claim 33. Therefore, claim 40 is rejected for the same reasons as claim 33.



Response to Arguments
Applicant’s amendments and arguments, with respect to the rejection(s) of claim(s have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822